Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	Claim 19 recites, “A computer-readable storage medium…”, however a medium by definition comprises of a transitory and non-transitory components; thus, the data storage medium fails to fall within statutory category. Under broadest reasonable interpretation, such claims are considered to read on transitory propagating signals. See subject matter eligibility of Data storage Medium memo dated February 23, 2010. A review of applicant’s specification shows applicant does not limit the computer-readable media to non transitory. See PG-PUB [0208] 
computer-readable media generally may correspond to (1) tangible computer-readable storage media which is non-transitory or (2) a communication medium such as a signal or carrier wave.
Examiner urges Applicant to amend both the Specification and the above specified claims to add the language “non-transitory data storage medium” or “data storage device” in order to avoid § 101 issues.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 17 the means plus function limitations and the corresponding structure, material, or acts described in the specification is as follows.
In line 2 mean for determining (Fig. 4 video decoder 300, [0093], [0094]
line 5 means for determining (Fig. 4 video decoder 300, [0095]
In line 6 means for bypassing (Fig. 4 video decoder 300, [0096])
In Line 7 means for performing (Fig. 4 video decoder 300, [0097]
In line 8 means for reconstructing (Fig. 4 video decoder 300, [0096])
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  HASHIMOTO et al. (US 2021/0266598 A1) hereinafter “Hashimoto”.
Regarding claim 1, 8, and 17 Hashimoto
Hashimoto discloses A method of decoding video data (Hashimoto, Fig.  6 Decoding apparatus, Fig. 7 operation of a video decoding apparatus [0023]. For claim 8 memory configured to store the video data (memory 306, memory 307, Fig. 6); processing circuitry coupled to the memory (TU decoder 3024, Fig .6)), the method comprising: 
determining that one or more lossy coding tools1 (“sign data hiding” or “Dependent Quantization” [0145] ) are enabled at a picture level or slice level for a picture or slice of video data that includes a current block (Hashimoto, “a header decoder configured to decode, from coded data, a flag ph_dep_quant_enabled_flag indicating whether Dependent Quantization is enabled” [0011], [0112]); 
determining that the current block is decoded with transform skip; (Hashimoto, [0142] Alternatively, instead of using slice_ts_residual_coding_disabled_flag, the RRC unit 30241 may use transform_Skip_flag to exclusively operate transform Skip, sign data hiding, and Dependent Quantization. [0142])
bypassing use of the one or more lossy coding tools (“Dependent Quantization” [0143])  for the current block based on the determination that the current block is decoded with transform skip; (Hashimoto, In this manner, in a case that transform Skip is enabled, the RRC unit 30241 does not perform Dependent Quantization (SYN1601, SYN1602, SYN1604, and SYN1605” [0143], [0010],[0145]. See also [0130] “...in residual coding using the transform Skip mode (TSRC),... Sign data hiding and Dependent Quantization are not used).
performing a residual coding scheme to generate a residual block (Transform Skip Residual Coding (TSRC).... “Regular Residual Coding (RRC) “[0009], [0010], “Derivation of the quantization transform coefficient may involve multiple modes (e.g., RRC mode and TSRC mode).”[0082] ); and 
reconstructing the current block based on the residual block. ([0082] In a case where a prediction error is included in the TU, the TU decoder 3024 decodes the QP update information and the quantization transform coefficient from the coded data. Derivation of the quantization transform coefficient may involve multiple modes (e.g., RRC mode and TSRC mode). Specifically, different types of processing may be executed for derivation of a regular prediction error using transform (Regular Residual Coding (RRC)) and for derivation of a prediction error in a transform Skip mode using no transform (Transform Skip Residual Coding (TSRC)). Note that the QP update information indicates a difference value from a quantization parameter prediction value qPpred corresponding to a prediction value of a quantization parameter QP.” [0082])
Regarding claim 2 and 9 Hashimoto
Hashimoto discloses 2. The method of claim 1, wherein bypassing use of the one or more lossy coding tools for the block comprises bypassing use of the one or more lossy coding tools  for the block (Sign data hiding and Dependent Quantization are not used) based on the determination that the block is decoded with transform skip (Hashimoto, in a case that transform Skip is enabled, the RRC unit 30241 does not perform Dependent Quantization (SYN1601, SYN1602, SYN1604, and SYN1605” [0143]. See [0142] “...the RRC unit 30241 may use transform_Skip flag to exclusively operate transform Skip, sign data hiding, and Dependent Quantization.) and 
the determination that the one or more lossy coding tools are enabled at the picture level or slice level for the picture or slice that includes the current block. (Hashimoto [0011] flag ph_dep_quant_enabled_flag indicating whether Dependent Quantization is enabled...”)
Regarding claim 3 and 10 Hashimoto
Hashimoto discloses 3. The method of claim 1, wherein the one or more lossy coding tools include at least one of dependent quantization or sign data hiding (“sign data hiding” or “Dependent Quantization” [0145]).
Regarding claim 4 and 11 Hashimoto
Hashimoto discloses 4. The method of claim 1, wherein performing the residual coding scheme comprises performing transform coefficient coding (TRCC) based on the bypassing of the use of the one or more lossy coding tools. (Hashimoto, in a case that transform Skip is enabled, the RRC unit 30241 does not perform Dependent Quantization (SYN1601, SYN1602, SYN1604, and SYN1605” [0143]. See [0142] “...the RRC unit 30241 may use transform_Skip flag to exclusively operate transform Skip, sign data hiding, and Dependent Quantization. [0142]).
Regarding claim 5 and 12 Hashimoto
Hashimoto  discloses 5. The method of claim 1, wherein the residual coding scheme is one of transform coefficient coding (TRCC) and transform skip residual coding (TSRC). (Hashimoto, In [0109], Fig. 12TSRC unit 30242. RRC unit 30241 Also see Fig. 8).
Regarding claim 6 and 13 Hashimoto
Hashimoto  discloses 6. The method of claim 1, wherein the current block is a first block, the method further comprising: 
determining that a second block, in the same picture or slice as the first block that is decoded with transform skip, is not decoded with transform skip(Hashimoto, if(ph_dep_quant_enabled_flag && ! transform_Skip_flag [0121]); and 
using the one or more lossy coding tools for the second block based on the determination that the second block is not decoded with transform skip (if(ph_dep_quant_enabled_flag && ! transform_Skip_flag) Table , [0120], 0121]. See also “[0133] As illustrated in FIG. 10(b), in a case of !transform_Skip_flag [x0] [y0] [0] ∥ slice_ts_residual_coding_disabled_flag, the processing may be performed by the RRC unit 30241”).
Regarding claim 7 and 14 Hashimoto
Hashimoto discloses 7. The method of claim 6, using the one or more lossy coding tools for the second block (“sign data hiding” or “Dependent Quantization” [0120], [0142] [0145]) comprises using the one or more lossy coding tools for the second block based on the determination that the second block is not coded with transform skip (“tranform skip is disabled” [0121] Table 2 “! transform_Skip_flag” [0121]) and the determination that the one or more lossy coding tools are enabled at the picture level or slice level for the picture or slice that includes the first block and the second block. (Hashimoto, if(ph_dep_quant_enabled_flag && ! transform_Skip_flag [0121]).
Regarding claim 15 Hashimoto
Hashimoto discloses 15. The device of claim 8, further comprising a display configured to display reconstructed current block (Fig. 1 Image Display apparatus 41, [0047]).
Regarding claim 16 Hashimoto
Hashimoto discloses 16. The device of claim 8, wherein the device comprises one or more of a camera (camera PROD_A4), a computer, a mobile device, a broadcast receiver device (Receiver Prod_B1), or a set-top box. (Fig.  2, Configurations of the display include a stationary display, a mobile display, an HMD, and the like [0047] )
Regarding claim 17 Hashimoto
Hashimoto discloses 17. A device for decoding video data (video decoding apparatus 31 (FIG. 6), Fig. 7) , the device comprising: 
means for determining that one or more lossy coding tools are enabled at a picture level or slice level for a picture or slice of video data that includes a current block (Hashimoto, a header decoder 3020 configured to decode, from coded data [0013] Fig. 6, Fig. 7, [0087], [0081]) ; 
means for determining that the current block is decoded with transform skip; (The header decoder 3020, [0087])
means for bypassing use of the one or more lossy coding tools for the current block based on the determination that the current block is decoded with transform skip (TU decoder 3024 Fig. 6, [0143]-[0145] ); 
means for performing a residual coding scheme to generate a residual block (inverse quantization and inverse transform processing unit 311); and 
means for reconstructing the current block based on the residual block. ([0097] (addition unit 312 Fig. 6 in S4000 of Fig. 8: Generate decoded image) The addition unit 312 adds the prediction image supplied by the prediction image generation unit 308 and the prediction error supplied by the inverse quantization and inverse transform processing unit 311, to generate the decoded image of the target CU.)
Regarding claim 18 Hashimoto
Hashimoto discloses 18. The device of claim 17, wherein the one or more lossy coding tools include at least one of dependent quantization or sign data hiding (sign data hiding, Dependent Quantization, [0145]), and wherein the residual coding scheme is one of transform coefficient coding (TRCC) and transform skip residual coding (TSRC). (Hashimoto, In [0109], Fig. 12 TSRC unit 30242. RRC unit 30241 Also see Fig. 8.  “For a combination of transform Skip, sign data hiding, Dependent Quantization, transform Skip residual quantization (TSRC), and regular residual coding (RRC),...” [0010] [0014] [0145] see also” [0101] Derivation of a regular prediction error using transform (Regular Residual Coding (RRC)) differs from derivation of a prediction error in the transform Skip mode (Transform Skip Residual Coding (TSRC)) in the method for coding a prediction error and in the method for decoding a prediction error.”).
Regarding claim 19 Hashimoto
Hashimoto discloses 19. A computer-readable storage medium having stored thereon instructions that, when executed, cause one or more processors (Hashimoto, In addition, an objective of the embodiments of the present disclosure can be achieved by supplying, to each of the apparatuses, the recording medium that records, in a computer readable form, program codes of a control program (executable program, intermediate code program, source program) of each of the apparatuses that is software for realizing the above-described functions and by reading and executing, by the computer (or a CPU or a MPU), the program codes recorded in the recording medium.” [0196])
The claim limitations of claim 19 are substantially the same as the limitations in claim 1 and 8, therefore, they are addressed as a group. See claim 1.
Regarding claim 20 Hashimoto
Hashimoto discloses 20. The computer-readable storage medium of claim 19, wherein the one or more lossy coding tools include at least one of dependent quantization or sign data hiding(“sign data hiding” or “Dependent Quantization” [0145]), and wherein the residual coding scheme is one of transform coefficient coding (TRCC) and transform skip residual coding (TSRC) (Hashimoto, In [0109], Fig. 12TSRC unit 30242. RRC unit 30241 Also see Fig. 8) .
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tomonori Hashimoto et al. “Disabling Dependent Quantization and Sign Data Hiding in Transform Skip blocks.” 15-24 April 2020 JVET-R0141_r2, Input Document to JVET JVET-R0141_r2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOD W BELAI whose telephone number is (571)272-4166. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)2723922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOD W BELAI/Examiner, Art Unit 2481                                                                                                                                                                                                        /WILLIAM C VAUGHN JR/Supervisory Patent Examiner, Art Unit 2481                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant’s specification PG-PUB [0082] ph_dep_quant_enabled_flag equal to 0 specifies that dependent quantization is disabled for the current picture. ph_dep_quant_enabled_flag equal to 1 specifies that dependent quantization is enabled for the current picture. When ph_dep_quant_enabled_flag is not present, it is inferred to be equal to 0.